Citation Nr: 1737474	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a headache disability (to include as secondary to an acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2009, June 2011, and December 2013 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran attended a hearing before a decision review officer (DRO) in June 2012. 

During the period on appeal, the Veteran has received several diagnoses for various psychiatric disorders.  The Board has re-characterized the Veteran's claims involving PTSD and non-PTSD related psychiatric disorders as one claim of entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for bilateral foot disability and a headache disability (to include as secondary to an acquired psychiatric disorder) are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDINGS OF FACT

1.  Claims for service connection for PTSD and service connection for non-PTSD related psychiatric disorders were previously denied in final January 2003 and September 2004 Board decisions.  Evidence associated with the record since the January 2003 Board decision is new, material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

2.  The Veteran's acquired psychiatric disorder, to include PTSD, is at least as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claim.  As this decision grants the Veteran's application to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, and grants the claim of entitlement to service connection for to an acquired psychiatric disorder, there is no reason to belabor the impact of the VCAA.  Any failure of the duties to notify and assist in this instance is harmless.


Acquired psychiatric disorder 

In his March 1997 claim of entitlement to service connection for an acquired psychiatric disorder (as PTSD and a nervous condition), the Veteran described seeing a man being run over by a tank in June 1973.  In a June 1997 statement, he reported being falsely accused of armed robbery in July 1974 and possession of heroin near the completion of his service.  He stated that, as a result, he was placed under house arrest and barely ate, could not sleep, had nightmares, and contemplated suicide.  During an August 1997 VA examination to determine whether the Veteran suffered from PTSD as a result of his service, he described viewing an armed robbery, witnessing drug usage, learning of the deaths of three soldiers who crashed in a helicopter that he was originally supposed to board, and being threatened by another soldier at gunpoint during service.  The examiner opined that the Veteran suffered from PTSD.  The Veteran discussed similar stressors at a September 1998 hearing. 

The Board denied the Veteran's claim of entitlement to service connection for PTSD in a January 2003 decision due to a lack of a verified stressor.  The Board denied the Veteran's claim of entitlement to service connection for non-PTSD related psychiatric disorders in a September 2004 decision due to a lack of a diagnosed acquired psychiatric disorder other than PTSD.  

The Veteran underwent a new VA examination in July 2003 to determine whether the Veteran suffered from PTSD as a result of his service.  The stressors described in this examination mirrored those described in the August 1997 VA examination, albeit with more detail (including about the robbery he witnessed), but the July 2003 examination contained an opinion as to the cause of the Veteran's PTSD.  In this opinion, the examiner stated that the Veteran suffered from PTSD as a result of the experiences he endured during service.  This opinion represents new evidence submitted after the January 2003 Board decision that denied the Veteran's claim of entitlement to service connection for PTSD, insomuch as it serves to confirm the occurrence of the in-service physical assaults described by the Veteran.  See 38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  The Board finds this evidence material and sufficient to reopen the previously denied claim of entitlement to service connection for PTSD, re-characterized as an acquired psychiatric disorder.  See 38 C.F.R. § 3.156.

The evidence of record, particularly the July 2003 VA examination, indicates that the Veteran suffers from PTSD as a result of, among other things, an in-service personal assault.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999) (holding that in PTSD cases based on personal assault, a VA medical professional's finding that the claimant's PTSD is causally linked to the alleged in-service stressor can serve as verification that the stressor occurred).  Affording the Veteran the benefit of the doubt, service connection for an acquired psychiatric disorder is warranted.  See 38 C.F.R. § 3.102, 3.304(f)(5); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).  Given this outcome, and the Board's re-characterization of the Veteran's appeal, a discussion of the Veteran's claim of entitlement to service connection for non-PTSD related psychiatric disorders is not necessary.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.

	(CONTINUED ON NEXT PAGE)




REMAND

Bilateral foot disability 

Additional development is required before the Board may adjudicate the Veteran's claim of entitlement to service connection for a bilateral foot disability.  In November 2013, the Veteran received a VA examination to assess whether he suffered from a bilateral foot disability as a result of his service.  In a corresponding report, the examiner opined that the Veteran does not suffer from osteoarthritis and pes planus as a result of his service, and that these disorders are not related to his in-service treatment for "plantar fasciitis."  The Veteran's March 1973 service treatment records indicate that the Veteran was diagnosed with "mild" pes planus in service, and indicate that he was prescribed "arch supports."  Moreover, the November 2013 VA examination does not provide adequate facts and analysis to support its finding that the Veteran's current bilateral foot disability is not related to his service.  A new VA medical opinion is needed to address whether the Veteran's bilateral pes planus and osteoarthritis (comprising his bilateral foot disability) are related to his service.  

The Board notes that the record does not indicate that the Veteran received the notice required under the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  VA should provide the Veteran with adequate notice as to his claim of entitlement to service connection for a bilateral foot disability. 

Headache disability

Given the above grant of service connection for an acquired psychiatric disorder, and the Veteran's claim of entitlement to service connection for to a headache disability as secondary to an acquired psychiatric disorder, the Veteran should be provided with an examination to determine whether he suffers from a headache disability that is causally related to his (newly service-connected) acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 

VA should also seek any VA treatment records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment records not already associated with the Veteran's claims file.

2.  Provide proper VCAA notice that informs the Veteran of the evidence and information necessary to establish entitlement to service connection for his bilateral foot disability.

3.  Arrange for the examiner responsible for the November 2013 VA examination of the Veteran's bilateral foot disability, or an another appropriate specialist if necessary, to review the Veteran's claims file and provide a medical opinion that addresses the cause of the Veteran's bilateral foot disability.  If the examiner determines that another VA examination is needed, the Veteran should be scheduled for an examination and the findings of that examination should be recorded in an examination report.  

After reviewing the file, and providing the Veteran with another VA examination, if necessary, the examiner should provide an opinion on the following: 

a.  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's bilateral foot disability manifested during his service OR is otherwise directly related to his service?  The examiner should consider the Veteran's March 1973 service treatment records that describe the Veteran as suffering from "mild" pes planus, as well as the referral for "arch supports." 

4.  Schedule the Veteran for an examination with an appropriate medical professional to determine the cause and severity of his claimed headache disability.  The examiner must review the entire record in conjunction with the examination.  All indicated tests or studies should be completed.  After reviewing the file, and providing the Veteran with an examination, the examiner should address the following:

a.  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran suffers from a headache disability that is causally related to his service-connected acquired psychiatric disorder?  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


